181 F.2d 185
Amanda BRYANT, Administratrix of the Estate of Fannie Mae Browne, deceased, Appellant,v.William GAINES et al., Appellees.
No. 11061.
United States Court of Appeals Sixth Circuit.
April 20, 1950.

Appeal from the United States District Court for the Northern District of Ohio; Frank LeBlond Kloeb, Judge.
Chester K. Gillespie, John G. Pegg, Cleveland, Ohio, for appellant.
Edward R. Dorr, Cincinnati, Ohio, and Baker, Hostetler & Patterson, Cleveland, Ohio, for appellees.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
And no reversible error appearing in the record:


3
It is ordered that the judgment be, and it hereby is, affirmed for the reasons stated in the memorandum opinion of the District Court.